PER curiam :
El fiscal formuló contra Cástulo Colón Fe-liciano, apelante en este recurso, cuatro acusaciones por in-fracciones a la Sección 4 de la Ley de Bolita y por hechos ocurridos en 9, 26 y 29 de enero y 2 de diciembre de 1960. Se le absolvió en dos casos por el Tribunal Superior, Sala de Guayama. En los otros dos se le declaró culpable, imponién-dosele una pena de ocho meses de cárcel en cada caso, a ser cumplidas concurrentemente.
En apelación contra esas sentencias condenatorias sos-tiene que erró el tribunal de instancia (a) al declararlo cui-*658pable sin tomar en consideración las contradicciones cometidas por el testigo principal de El Pueblo, y (b) sin haberse establecido fuera de toda duda razonable su responsabilidad criminal por los hechos cometidos el 2 de diciembre de 1960, “ya que al ocuparse una lista de bolita sobre su persona” y mientras se ejecutaba una orden de arresto contra él no se le advirtió del contenido de la orden de arresto y así fue registrado, explicándosele posteriormente dicho contenido, además de que el contenido de dicha lista “no era clara y terminantemente una lista de bolita por ser susceptible de interpretación inocente su contenido.”
A nuestro juicio, ninguno de esos dos errores fue come-tido. La prueba de cargo consistió en los testimonios orales de los policías Pío García Prados y Fernando Ibarra y de dos exhibits. La de la defensa en el propio testimonio del acu-sado, respecto a la acusación por hechos ocurridos el 2 de diciembre de 1960. 
El primer señalamiento se refiere a la acusación moti-vada por los hechos ocurridos el 26 de enero de 1960, y sobre los cuales declaró el policía García Prados, quien actuaba como agente encubierto. Argumenta el apelante que el tribunal no debió haberle dado crédito debido a “las contradic-ciones en que incurrió.” Hemos examinado su declaración, que fue la principal en los casos de enero de 1960. Es ex-tensa y detallada. Ocupa 58 páginas de la transcripción. Consideradas en conjunto, las contradicciones en que pudo haber incurrido respecto al nombre del acusado, carecen de importancia. El juez le concedió crédito a su testimonio que estimamos suficiente para establecer, fuera de toda duda, que el acusado vendió a dicho agente encubierto un número de la bolita, por veinte centavos, que anotó ese número en un pe-dazo de papel amarillo y se lo entregó al agente encubierto. —Ex. I de El Pueblo, Caso M. 61-10.
No encontramos fundamentos de méritos en la prueba que sostengan el segundo señalamiento. La orden de arresto *659se libró por un magistrado el 30 de noviembre de 1960. El policía Ibarra que la diligenció en unión a otro compañero dos días después, declaró que al arrestar al acusado le mostró la orden de arresto, le explicó que esa orden de arresto era por violación a la Ley de Bolita, que la había expedido el Juez Ismael Anglade, y luego procedió a registrarlo y le encontró una lista que tenía “en el bolsillo de atrás del lado izquierdo” del pantalón. — Tr. 73 y 75. El apelante declaró que fue des-pués de registrarlo y de ocuparle la lista que el policía Ibarra le mostró la orden de arresto. El conflicto en la prueba así creado fue resuelto en su contra por el tribunal de ins-tancia. 
En este caso quedaron cumplidos sustancialmente los re-quisitos fijados por los Arts. 121 y 122 del Código de Enjui-ciamiento Criminal para proceder a efectuar un arresto.. Los casos citados en el alegato del Procurador se refieren ■ a la diligencia de una orden de allanamiento. No son de aplica-ción, porque respecto a las órdenes de allanamiento el oficial encargado del mismo no tiene que mostrarla previamente a la persona allanada.—Pueblo v. Albizu, 77 D.P.R. 888 (1955) y Pueblo v. Sierra, 78 D.P.R. 85 (1955). En caso de ejecu-tarse una orden de arresto deberá mostrarse a la parte inte-resada “si ella lo solicita”, según lo dispone dicho Art. 122. El acusado no lo solicitó. — Tr. 100 y 101.
De un ligero examen de la lista que el propio acusado declaró le fue ocupada por el policía Ibarra, puede llegarse a la conclusión de que la misma es una lista de números de la bolita. El uso inocente que el acusado sugiere pudiera te-ner esa lista no fue explicado, ni aun insinuado por él en el juicio. Se limitó a contestar, cuando se le preguntó si sabía de qué era esa lista: “No sé leer ni escribir.” — Tr. 103.

Por todo lo expuesto, las sentencias apeladas deberán ser confirmadas.